Bl.oodworth, J.
1. The only special ground of the motion for a new trial alleges that the court erred in overruling a motion *595to continue the case on account of the absence of a witness. The motion to continue shows that this witness was present when the difficulty arose in which a person was killed and out of which grew the indictment against the defendant; that the witness had moved from Georgia and was living in Alabama, and that on cross-examination the defendant swore: “I don’t know what I can prove by him. He never told me, but he will swear the truth. I have never talked to him. He is over in Alabama. I have been in jail two months. I got out this subpoena since court started this week.” Hnder this showing we can not say that the judge abused his discretion in refusing to continue the ease. Smith v. State, 21 Ga. App. 237 (1) (94 S. E. 265). Moreover, the-motion to continue was incomplete. There is no statement from the defendant “that he expects he will be able to procure the testimony of the witness at the next term of court; and that the application is not made for the purpose of delay, but to enable the-party to procure the testimony of the absent witness.” See Penal Code (1910), § 987; Jones v. State, 128 Ga. 23 (1) (57 S. E. 313); Long v. State, 25 Ga. App. 22 (2) (102 S. E. 359).
2. There is evidence to support the verdict of voluntary manslaughter.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.